
	

113 HR 2525 IH: Collaborative College Services Act
U.S. House of Representatives
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2525
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2013
			Mr. Salmon (for
			 himself and Mr. Andrews) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to authorize
		  nonprofit institutions of higher education to provide payment to certain
		  third-party entities.
	
	
		1.Short titleThis Act may be cited as the
			 Collaborative College Services
			 Act.
		2.Payment for
			 certain third-party entitiesSection 487(a)(20) of the Higher Education
			 Act of 1965 (20 U.S.C. 1094(a)(20)) is amended by adding at the end the
			 following:
			
				Notwithstanding the preceding
			 sentence, an institution described in section 101 may provide payment, based on
			 the amount of tuition generated by the institution from student enrollment, to
			 a third-party entity that provides a set of services to the institution that
			 includes student recruitment services, regardless of whether the third-party
			 entity is affiliated with an institution that provides educational services
			 other than the institution providing such payment,
			 if—(A)the third-party entity is not otherwise
				affiliated with the institution providing such payment;
				(B)the third-party entity does not make
				compensation payments to its employees that are prohibited under this
				paragraph;
				(C)the set of services provided to the
				institution by the third-party entity include services other than student
				recruitment services, and the institution does not pay the third-party entity
				solely for student recruitment services provided by the third-party entity; and
				(D)any student recruitment information
				available to the third-party entity, including personally identifiable
				information, will not be used by, shared with, or sold to any other person or
				entity, including any institution that is affiliated with the third-party
				entity.
				.
		
